United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-1758
                                     ___________

Anthony M. Giaimo; Laura Giaimo,       *
                                       *
             Appellants,               *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Missouri.
United States Government; Stanley      *
Matulewic,                             *         [UNPUBLISHED]
                                       *
             Appellees.                *
                                  ___________

                           Submitted: January 7, 1998
                               Filed: February 23, 1998
                                   ___________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.


      Anthony and Laura Giaimo, husband and wife, appeal from the District Court&s1
adverse grant of summary judgment in their action to set aside the sale of their
properties and to quiet title in their names. After the government seized and sold the
Giaimos& properties to satisfy their outstanding federal income tax liability, the Giaimos
brought this action, arguing they received deficient notice of the seizure and sale. This




      1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
court reviews the District Court&s grant of summary judgment de novo, see Thomas v.
Gunter, 103 F.3d 700, 702 (8th Cir. 1997) (standard of review). After conducting such
de novo review of the record, and after carefully reviewing the parties& briefs and
considering the Giaimos& arguments, we agree with the District Court that, in the
circumstances, the Giaimos received sufficient notice of the seizure and sale of their
properties. We believe, as did the District Court, that the Giaimos should not be
rewarded for their hostile and obstructive conduct. We therefore affirm the District
Court&s judgment. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-